                   Case 2:20-cv-01840-BJR Document 1 Filed 12/23/20 Page 1 of 3



1

2

3

4

5

6                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
7                                        AT SEATTLE
8

9                                                    )       Case No.: 2:20-cv-1840
                                                     )
10                                                           COMPLAINT;
     MARK ROSAS,                                     )
11
                                                     )       FAIR DEBT COLLECTION PRACTICES
     Plaintiff,                                      )       ACT (15 U.S.C. § 1692a, et seq.);
12                                                   )
             vs.                                     )       DEMAND FOR JURY TRIAL
13                                                   )
14   I.Q. DATA INTERNATIONAL, INC.,                  )
                                                     )
15   Defendant.                                      )
                                                     )
16

17                                         I. INTRODUCTION

18           1.       This is an action for damages brought by an individual consumer for Defendant’s
19
     violations of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (hereinafter
20
     “FDCPA”).
21
                                            II. JURISDICTION
22

23           2.       Plaintiff’s claim for violations of the FDCPA arises under 15 U.S.C. § 1692k(d),

24   and therefore involves a “federal question” pursuant to 28 U.S.C. § 1331.
25
                                               III. PARTIES
26
             3.       Plaintiff, Mark Rosas (“Plaintiff”), is a natural person residing in King County,
27

28
     Washington.

       COMPLAINT                                                            Trigsted Law Group, P.C.
       Case No.                                                             5200 SW Meadows Rd, Ste 150
                                                                            Lake Oswego, OR 97035
                                                                            (888) 247-4126 ext. 1

                                                         1
                  Case 2:20-cv-01840-BJR Document 1 Filed 12/23/20 Page 2 of 3



1            4.      Defendant, I.Q. Data International, Inc.(“Defendant”), is a corporation engaged in
2
     the business of collecting debts by use of the mails and telephone. Defendant regularly attempts
3
     to collect debts alleged due another.
4
                                     IV. FACTUAL ALLEGATIONS
5

6            5.      Defendant is a “debt collector” as defined by the FDCPA, 15 U.S.C. § 1692a(6).

7            6.      Plaintiff is a “consumer” as defined by the FDCPA, 15 U.S.C. § 1692a(3).
8
             7.      All activities of Defendant set out herein were undertaken in connection with the
9
     collection of a “debt,” as defined by 15 U.S.C. § 1692a(5).
10

11
             8.      Within the last year, Defendant took multiple actions in an attempt to collect a debt

12   from Plaintiff. Defendant’s conduct violated the FDCPA in multiple ways, including the following.
13           9.      Collecting an amount from Plaintiff that is not permitted by law, including notifying
14
     Plaintiff in a letter that Defendant is charging Plaintiff 12% interest on a debt where 9% is the legal
15
     limit (§ 1692f(1) & 1692e).
16

17           10.     As a result of the aforementioned violations, Plaintiff suffered and continues to

18   suffer injuries to Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and
19
     severe emotional distress.
20
             11.     Defendant intended to cause, by means of the actions detailed above, injuries to
21
     Plaintiff’s feelings, personal humiliation, embarrassment, mental anguish and severe emotional
22

23   distress.

24           12.     Defendant’s actions, detailed above, were undertaken with extraordinary disregard
25
     of, or indifference to, known or highly probable risks to purported debtors.
26
             13.     To the extent Defendant’s actions, detailed in paragraphs above, were carried out
27

28
     by an employee of Defendant, that employee was acting within the scope of his or her employment.

       COMPLAINT                                                           Trigsted Law Group, P.C.
       Case No.                                                            5200 SW Meadows Rd, Ste 150
                                                                           Lake Oswego, OR 97035
                                                                           (888) 247-4126 ext. 1

                                                       2
                 Case 2:20-cv-01840-BJR Document 1 Filed 12/23/20 Page 3 of 3



1                 COUNT I: VIOLATION OF FAIR DEBT COLLECTION PRACTICES ACT
2
            14.     Plaintiff reincorporates by reference all of the preceding paragraphs.
3
            15.     The preceding paragraphs state a prima facie case for Plaintiff and against
4
     Defendant for violations of the FDCPA.
5

6                                        PRAYER FOR RELIEF

7           WHEREFORE, Plaintiff respectfully prays that judgment be entered against the Defendant
8
     for the following:
9
            A.      Declaratory judgment that Defendant’s conduct violated the FDCPA;
10

11
            B.      Actual damages pursuant to 15 U.S.C. 1692k;

12          C.      Statutory damages pursuant to 15 U.S.C. § 1692k;
13          D.      Costs, disbursements and reasonable attorney’s fees for all successful claims, and
14
     any unsuccessful claims arising out of the same transaction or occurrence as the successful claims,
15
     pursuant to 15 U.S.C. § 1692k; and,
16

17          E.      For such other and further relief as may be just and proper.

18

19
                          PLAINTIFF HEREBY REQUESTS A TRIAL BY JURY
20

21
                                                      Dated this 23rd day of December, 2020
22

23
                                                          By:_s/Joshua Trigsted _____
24                                                        Joshua Trigsted, WSBA#42917
                                                          Attorney for Plaintiff
25

26

27

28

       COMPLAINT                                                        Trigsted Law Group, P.C.
       Case No.                                                         5200 SW Meadows Rd, Ste 150
                                                                        Lake Oswego, OR 97035
                                                                        (888) 247-4126 ext. 1

                                                      3
